DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment received on 12/30/2020. Claims 5 and 13 are cancelled. Claims 1-4, 6-12, 14-22 are currently pending.

Allowable Subject Matter
Claims 1-4, 6-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record discloses the plurality of resonance loops is disposed on a first principal surface of the main body and a second principal surface of the main body that is opposite to the first principal surface, with each resonance loop including a loop electrode that is a partially opened annular conductor, and wherein, when viewed through the main body in a direction orthogonal to the first or second principal surface of the main body, the plurality of resonance loops is arranged such that closed loops are formed relative to the direction by respective pairs of the loop electrodes of the resonance loops on the first principal surface side and the loop electrodes of the resonance loops on the second principal surface side, respectively.
Further search and consideration did not yield any references suitable for a proper U.S.C. §102 or U.S.C. §103 rejection. Therefore claims 1-4, 6-12, 14-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887